 

 

Monaker Group 10-K [mkgi-10k_022916.htm]

Exhibit 10.9

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

 

A Joint Venture Agreement (“Agreement”) by and between Jasper Group Holdings,
Inc. (“Purchaser”), a Delaware Corporation and Next 1 Interactive, Inc. whose
name has been changed to Monaker Group, Inc. (“Monaker”), a Nevada Corporation
was made as of 16th day of May, 2016 (copy attached) is the basis for
incorporating Name Your Fee, LLC (“Company”) a Florida Limited Liability
Corporation. Crystal Falls Investments LLC (“Purchaser”) has expressed interest
in purchasing the membership interest owned by Monaker in Company.

 

Purchaser and Monaker may collectively be referred to as the “Parties.”

 



  WHEREAS, Monaker is a of 51% member in the Company; and       WHEREAS, Crystal
Falls desires to enter into this Agreement pursuant to which Crystal Falls will
purchase from Monaker the 51% membership of the Company owned by Monaker.      
NOW, THEREFORE, in consideration for the promises set forth in this Agreement,
the Parties agree as follows:



 



  1. PURCHASE AND SALE:  Subject to the terms and conditions set forth in this
Agreement, _ Crystal Falls hereby agrees to purchase from Monaker, and Monaker
hereby agrees to sell, transfer and convey to Crystal Falls 51% of the
membership ownership of the Company (the “Membership”).         2. PURCHASE
PRICE:  The purchase price shall be SEVEN HUNDRED FIFTY THOUSAND dollars
($750,000.00) (the “Purchase Price”), to be paid to Monaker in the form of a
Note.  As part of entering into this new Note by Purchaser, Monaker will agree
to cancel $45,000 in Notes issued previously by Purchaser to Monaker.         3.
PROFIT PARTICIPATION:  For as long as athe Note remains outstanding Monaker will
participate in Twenty Percent (20%) of the overall net commissions generated
through the Nameyourfee.com platform with such distribution taking place on the
7th day of each month for net commissions earned in the immediately preceding
month.         4. CLOSING:  The closing contemplated by this Agreement for the
transfer of the Membership and the payment of the Purchase Prices shall take
place on May 31, 2016 at Monaker Group, Inc., 2690 Weston Road, #200, Weston
Florida 33331 (the “Closing”).  The documents representing the Membership shall
be duly endorsed for transfer or accompanied by an appropriate transfer.

 



  5. REPRESENTATIONS AND WARRANTIES OF MONAKER:  Monaker hereby warrants and
represents that:           (a)                 Restrictions on
Membership.  Monaker is not a party to any agreements that create rights or
obligations in the Membership relating to any third party including voting or
member agreements.  Monaker is the lawful owner of the Membership, free and
clear of any encumbrances, security interests or liens of any kind and has full
power and authority to sell and transfer the Membership as contemplated in this
Agreement.           (b)                 Organization and Standing.  To
Monaker’s knowledge, the Company is duly organized, validly existing and in good
standing under the laws of the State of Florida and has full power and authority
to own and operate its property and assets and to carry on its business as
presently conducted.



 



  6. SEVERABILITY: If any part or parts of this Agreement shall be held
unenforceable for any reason, the remainder of this Agreement shall continue in
full force and effect. If any provision of this Agreement is deemed invalid or
unenforceable by any court of competent jurisdiction, and if limiting such
provision would make the provision valid, then such provision shall be deemed to
be construed as so limited.



 

 

  1

 

 



  7. BINDING EFFECT: The covenants and conditions contained in this Agreement
shall apply to and bind the parties and the heirs, legal representatives,
successors and permitted assigns of the Parties.         8. BROKER’S FEES:  The
Parties represent that there has been no act in connection with the transactions
contemplated in this Agreement that would give rise to a valid claim against
either party for a broker’s fee, finder’s fee or other similar payment.        
9. ENTIRE AGREEMENT: This Agreement constitutes the entire agreement between the
Parties and supersedes any prior understanding or representation of any kind
preceding the date of this Agreement. There are no other promises, conditions,
understandings or other agreements, whether oral or written, relating to the
subject matter of this Agreement. This Agreement may be modified in writing and
must be signed by both  Monaker and Purchaser.         10. GOVERNING LAW: This
Agreement shall be governed by and construed in accordance with the laws of the
State of Florida.



 



  11. NOTICE:  Any notice required or otherwise given pursuant to this Agreement
shall be in writing and mailed certified return receipt requested, postage
prepaid, or delivered by overnight delivery service:          
(a)                 If to Crystal Falls Investment, LLC:     William Eilers    
84 Saint Dunstans Road     Asheville, NC 288003           (b)                 If
to Monaker Group, Inc:     William Kerby, CEO & Chairman     Monaker Group, Inc
    2690 Weston Road, #200     Weston, Florida 33331

 





  12. WAIVER: The failure of either party to enforce any provisions of this
Agreement shall not be deemed a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Agreement.





 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed the
day and year first above written.

 

 



PURCHASER:   MONAKER:       /s/ Ashvin Mascarenhas   /s/ William Kerby      
Ashvin Mascarenhas   William Kerby (Name)   (Name) MGMR   CEO & Chairman
(Position)   (Position)



 

 

  2



 



 